FILED
                            NOT FOR PUBLICATION                             JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50470

               Plaintiff - Appellee,             D.C. No. 2:04-cr-00060-SJO

  v.
                                                 MEMORANDUM *
MICHAEL JAMES BASSETT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Michael James Bassett appeals from the eight-month custodial sentence

imposed upon revocation of supervised release, as well as the 16-month term of

supervised release, during which he must reside in a residential reentry center for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
up to 180 days. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Bassett contends that the district court erred procedurally by failing to

consider his arguments in mitigation, by imposing or lengthening his prison term

for the purpose of rehabilitation, and by failing to recognize that the Sentencing

Guidelines are advisory. The record belies these contentions.

      Bassett also contends that the district court relied excessively on the need to

protect the public, thus rendering his sentence substantively unreasonable. Both

the 8-month sentence and the 16-month term of supervised release are

substantively reasonable in light of the totality of the circumstances and the

considerations set forth in 18 U.S.C. § 3583(e) and (h). See Gall v. United States,

552 U.S. 38, 51 (2007).

      Bassett finally contends that the district court erred procedurally and

substantively by imposing as a condition of supervised release the requirement that

he reside in a residential reentry center for up to 180 days after his release from

prison. The district court’s reasons for imposing this condition are evident from

the record, and the court did not abuse its discretion in imposing it. See 18 U.S.C.

§§ 3563(b)(11), 3583(d); U.S.S.G. § 5D1.3(e)(1).

      AFFIRMED.




                                           2                                      11-50470